United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, DELTONA POST
OFFICE, Deltona, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0820
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2021 appellant, through counsel, filed a timely appeal from a November 9, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from the last merit decision on this issue, dated October 11, 2019, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 15, 2015 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he sustained head and neck injuries when his postal
vehicle was rear ended while in the performance of duty. OWCP accepted his claim for sprain of
ligaments of the cervical spine. It paid appellant wage-loss compensation on the supplemental
rolls for intermittent disability, including attendance at medical and physical therapy appointments,
from February 22 through September 19, 2016. On June 22, 2016 appellant was released to return
to work with no restrictions.
On November 13, 2017 appellant underwent an anterior cervical partial corpectomy, C5C7, discectomy, bilateral foraminotomies, fusion, and titanium plate instrumentation performed
by Dr. Nizam Razack, a neurosurgeon.
On January 19, 2018 appellant filed a claim for compensation (Form CA-7) for intermittent
disability from work commencing January 6, 2018.
In a note dated January 19, 2018, a certified physician assistant recommended that
appellant return to work with restrictions as of February 1, 2018.
On February 5, 2018 appellant accepted a modified letter carrier assignment with the
employing establishment effective February 1, 2018.
In a report dated March 23, 2018, Dr. Mohammed Qureshi, a neurologist, followed up with
appellant regarding neck pain after a November 13, 2017 cervical fusion procedure. He diagnosed
cervicalgia, cervical spondylosis, and myalgia.
By decision dated April 11, 2018, OWCP denied appellant’s claim for compensation for
disability from work for the period commencing January 6, 2018.
In a letter dated April 18, 2018, Dr. Razack noted that appellant was involved in an
automobile incident on December 15, 2015. He stated that on November 13, 2017 appellant
underwent an anterior cervical partial corpectomy at C5-C6 and C6-C7, discectomy, bilateral
foraminotomies, and fusion with titanium plate instrumentation. Dr. Razack opined that the
treatment rendered to appellant was related to the incident of December 15, 2015, noting that
OWCP had accepted a diagnosis of sprain of ligaments of the cervical spine. He stated that this
was a placeholder diagnosis before appellant underwent magnetic resonance imaging (MRI) scans
and that his diagnoses after imaging were brachial neuritis and/or radiculitis due to displacement
of the cervical intervertebral disc; displacement of the cervical intervertebral disc without
myelopathy; and cervical spondylosis. Dr. Razack noted that appellant was on a non-work status
from December 15, 2015 through the present.

2

On May 2, 2018 Dr. Qureshi diagnosed myalgia, muscle spasm, and cervicalgia. He
administered trigger point injections at the right and left trapezius and bilaterally about the cervical
paraspinal area.
In a duty status report (Form CA-17) dated May 4, 2018, an urgent care provider indicated
that appellant was not advised to resume work due to a diagnosis of lumbar strain.
In a report dated May 30, 2018, Dr. Christopher McCarthy, Board-certified in emergency
medicine, examined appellant for complaints of lumbar pain related to an incident at work on
May 3, 2018. He diagnosed lumbar radiculopathy and lumbalgia. In a follow-up report dated
June 14, 2018, Dr. McCarty diagnosed lumbar radiculopathy, herniated discs at L2-L3, L3-L4, L4L5, and L5-S1, and facetogenic low back pain/facet joint arthritis.
On March 22, 2019 appellant, through counsel, requested reconsideration. He resubmitted
Dr. Razack’s April 18, 2018 letter and November 13, 2017 operative report.
By decision dated October 11, 2019, OWCP denied modification of its April 11, 2018
decision.
On October 11, 2020 appellant, through counsel, requested reconsideration of the
October 11, 2019 decision.
OWCP subsequently received a September 4, 2020 report, wherein Dr. Robert Reppy, an
osteopathic physician specializing in family medicine, examined appellant for complaints of neck
pain. Dr. Reppy noted that appellant was in a motor vehicle incident on December 15, 2015 in
which appellant had climbed into his postal vehicle and was rear-ended by another car traveling at
over 50 miles per hour. Appellant’s upper torso shot forward and his head impacted the steering
wheel. He returned to work in 2018, but after three months at work, he experienced sudden low
back pain when carrying a 30-pound package and twisting after lifting it. For the next two years,
Dr. Reppy was only able to work part time. He noted diagnostic studies including a January 6,
2018 cervical x-ray that demonstrated post-surgical hardware at C5-C6 and C6-C7. On physical
examination Dr. Reppy noted cervical rotation at 50 degrees bilaterally, side bending at 20 degrees
bilaterally, normal flexion and 20 degrees of extension. He diagnosed status post cervical fusion
at C5-C6 and C6-C7 and anterolisthesis at C4 on C5.
By decision dated November 9, 2020, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 3

3

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).

3

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or argument which: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP. 4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s October 11, 2020 timely request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that it did not advance a relevant legal argument not previously considered by
OWCP. Consequently, appellant is not entitled to further review of the merits of his claim based
on either the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
In support of his reconsideration request, appellant submitted a September 4, 2020 report
from Dr. Reppy which generally addressed appellant’s November 13, 2017 cervical procedures,
but did not address specific dates of disability related to the accepted December 15, 2015
employment injury. 8 The underlying issue in this case is whether appellant has established
disability from work commencing January 6, 2018 causally related to the accepted December 15,
2015 employment injury. The Board has held that the submission of evidence or argument, which
does not address the particular issue involved does not constitute a basis for reope ning a case.9 As

4

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.608(a); F.V., Docket No. 18-0230 (issued May 8, 2020); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); B.S., Docket No. 20-0927 (issued January 29, 2021); E.R., Docket No. 09-1655 (issued
March 18, 2010).
8

See A.W., Docket No. 18-0589 (issued May 14, 2019).

9

A.J., Docket No. 20-0926 (issued January 26, 2021); Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

4

appellant failed to provide relevant and pertinent new evidence, he is not entitled to a merit review
based on the third requirement under 20 C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

